UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 05-1012



FRANCINE P. JEFFERSON,

                                               Plaintiff - Appellant,

             versus


VIRGINIA EMPLOYMENT COMMISSION; DELORES A.
ESSER, Commissioner; SHELBY ROBINSON, Regional
Director; NANCY DEAN, Supervisor,

                                              Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CA-04-663)


Submitted:    July 27, 2005                  Decided:   August 1, 2005


Before KING, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michele S. Bellizaire, Manassas, Virginia, for Appellant. Judith
Williams Jagdmann, Attorney General, Maureen Riley Matsen, Deputy
Attorney General, Edward M. Macon, Senior Assistant Attorney
General/Chief, Ronald N. Regnery, Assistant Attorney General,
Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Francine P. Jefferson appeals the district court’s order

dismissing her claims under the Family and Medical Leave Act, 29

U.S.C. § 2612(a) (2000).      Our review of the record and the parties’

briefs discloses no reversible error.        Accordingly, we affirm for

the reasons stated by the district court.                See Jefferson v.

Virginia Employment Comm’n, No. CA-04-663 (E.D. Va. Nov. 17, 2004).

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                  - 2 -